Citation Nr: 0918253	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This appeal comes before the Board of Veterans Appeals 
(Board) from a March  2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In June 2007, the Board remanded the claim to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran has been diagnosed as having PTSD related to his 
experiences during the Vietnam War.

The Board previously remanded the case in June 2007 for 
additional development, including specific actions to attempt 
to corroborate the Veteran's reported stressors.  In 
particular, the Veteran reported that he was present during 
the commission of two suicides while he was in basic training 
at the Naval Training Center in San Diego in May or June 
1969.  He also alleged having witnessed several suicides 
while stationed at the Memphis Naval Station in July and 
August 1969.  In a request for corroboration by the RO, the 
U.S. Center for Unit Records and Research (CURR) (now known 
as JSRRC) reported that it was unable to locate any 
information concerning attempted suicides aboard the ship in 
May or June 1969; however, the Board notes that the suicides 
were alleged to have occurred at the Naval Training Center in 
San Diego, not aboard a ship.  Furthermore, there was no 
indication that a search was conducted regarding attempted 
suicides in July and August 1969 at the Memphis Naval 
Station.  

The RO failed to comply fully with the Board's remand request 
and should attempt to corroborate these stressor statements.  
Thus, the Board finds that further remand is necessary to 
allow for development of the Veteran's claimed in-service 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide a summary of the 
Veteran's claimed in-service stressors 
regarding suicides in May or June 1969 at 
the Naval Training Center in San Diego; 
and the suicides in July and August 1969 
while stationed at Memphis Naval Station, 
to JSRRC.  Copies of the available service 
personnel records showing service dates, 
duties, and units of assignment should 
also be provided.  If JSRRC requests more 
specific descriptions of the stressor in 
question, the Veteran must be notified and 
requested to provide the necessary 
information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated. In the event that 
the claim is not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




